DETAILED ACTION
This action is responsive to the application No. 16/585,683 filed on September 27, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Acknowledgment
The amendment filed on 02/07/2022 responding to the Office action mailed on 11/04/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-5 and 7-21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching (US 2016/0365345).

Regarding Claim 1, Ching (see, e.g., Figs. 1, 23), teaches a semiconductor device, comprising:
a fin structure 20 (i.e., upper portions of 20) protruding from an isolation insulating layer 22 provided over a substrate 20 (i.e., lower portions of 20) (see, e.g., par. 0015);
a gate dielectric layer 60 disposed over a channel region of the fin structure 20 (see, e.g., pars. 0043);
a gate electrode layer 62 disposed over the gate dielectric layer 60 (see, e.g., par. 0043);
sidewall spacers 38-1/38-2 disposed over opposing side faces of the gate electrode layer 62 (see, e.g., pars. 0026); and
an interlayer dielectric (ILD) layer 42 disposed over the sidewall spacers 38-1/38-2,
wherein:
the sidewall spacers 38-1/38-2 include lower sidewall spacers 38-2 and upper sidewall spacers 38-1 vertically disposed on uppermost surfaces of the lower sidewall spacers 38-2, respectively,
the gate dielectric layer 60 is disposed between the sidewall spacers 38-1/38-2 and the gate electrode layer 62,
38-2 are made of a differ insulating material than the upper sidewall spacers 38-1 (see, e.g., par. 0026),
the lower sidewall spacers 38-2 are made of a different insulating material than the isolation insulating layer 22 (see, e.g., pars. 0016, 0026), and
each of the lower sidewall spacers 38-2 and the upper sidewall spacers 38-1 fully fill an entirety of regions between the gate dielectric layer 60 and the ILD layer 42 without any voids.

Regarding Claim 2, Ching teaches all aspects of claim 1.  Ching (see, e.g., Figs. 1, 23), teaches that the lower sidewall spacers 38-2 are made of a different insulating material than the ILD layer 42 (see, e.g., pars. 0026, 0028).

Regarding Claim 3, Ching teaches all aspects of claim 2.  Ching (see, e.g., Figs. 1, 23), teaches that the isolation insulating layer 22 is made of a different insulating material than the upper sidewall spacers 38-1 (see, e.g., pars. 0016, 0026).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ching (US 2016/0365426) in view of Nguyen (US 2016/0314965).

Regarding Claim 4, Ching teaches all aspects of claim 1.  Ching does not teach that the lower sidewall spacers 38-2 are made of at least one of SiCO and SiCON.  
Ching discloses the claimed invention except for the use of a SiCN layer instead of SiCO or SiCON for the lower sidewall spacers.  Nguyen (see, e.g., par. 0052), on the other hand, teaches that SiCO and SiCN are equivalent materials known in the art for their use as sidewall spacers.  Therefore, because these sidewall spacer dielectric materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute SiCON for SiCN since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 YSPQ2d 1385 (2007).

Regarding Claim 5, Ching and Nguyen teach all aspects of claim 4.  Ching (see, e.g., Figs. 1, 23), teaches that:
both the lower sidewall spacers 38-2 and the upper sidewall spacers 38-1 are in direct contact with the gate dielectric layer 60.

Ching discloses the claimed invention except for the use of SiOCN instead of silicon nitride, SiON or SiCN for the upper sidewall spacers.  Nguyen (see, e.g., par. 0052), on the other hand, teaches that SiOCN and SiON or SiCN are equivalent materials known in the art for their use as sidewall spacers.  Therefore, because these sidewall spacer dielectric materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute SiOCN for SiON or SiCN since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 YSPQ2d 1385 (2007).

Allowable Subject Matter
Claims 7-21 are allowed.

Response to Arguments
Applicant's arguments filed on 02/07/2021 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814